Wright, J.
l. amendment : rejection of. The amendment was offered while the clerk was calling the jury. It was in fact a cross-bill in eq^uity, and so denominated. By it appellant go^gPj; attack the decree setting aside the deed from her co-defendant to her, upon the ground that the appearance made for her and in her name was unauthorized. There is no suggestion, however, that she was not duly and legally served with notice of the pendency of that action. Indeed such service is affirmatively and conclusively shown by the record. Under such circumstances we cannot say there was error in rejecting the amendment.
«,. jurisdiction: ancef ¿vWence. The judgment and proceedings in the law action, as also the record and decree in equity, were of course competent evidence. Nothing could be more material to establish plaintiff’s title. And it makes no difference that appellant was not a party to the first. Nor is it material whether she did or did not appear to the second; she being duly served with notice.
The offer on her part to prove that she did not appear to the second action, and that the record in that respect was untrue, was well denied; first, because the court had jurisdiction over her person whether she appeared or not; and, second, because the answer made no such issue, either directly or indirectly.
Affirmed.